                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


CHRISTOPHER ROALSON,

                   Petitioner,
      v.                                          Case No. 18-cv-1831-pp

WILLIAM J. POLLARD,

                   Respondent.


     ORDER GRANTING PETITIONER’S MOTION TO EXPAND RECORD
                         (DKT. NO. 18)


      On November 20, 2018, the petitioner—who represents himself—filed a

petition for writ of habeas corpus under 28 U.S.C. §2254 challenging his 2013

conviction in Sawyer County Circuit Court for first-degree intentional homicide.

Dkt. No. 1. Magistrate Judge William E. Duffin, to whom the case was

originally assigned, screened the petition under Rule 4 of the Rules Governing

§2254 Cases and ordered the respondent to respond. Dkt. No. 8. After the

Wisconsin Department of Justice entered an appearance on behalf of the

respondent, the clerk’s office transferred the case to this court. In February

2019, the respondent filed his answer in compliance with Rule 5 of the Rules

Governing §2254 Cases. Dkt. No. 12. As Rule 5 requires, the respondent filed

thirty-eight exhibits containing the state court records relevant to the claims in

the federal habeas petition. See Dkt. Nos. 12-1 through 12-38. The respondent

filed his brief in opposition on March 18, 2019. Dkt. No. 17.



                                        1
      A month after the respondent filed his opposition brief, the petitioner

filed a motion to expand the record. Dkt. No. 18. He attached the documents he

wanted to add as exhibits. See Dkt. No. 18-1. The motion lists the proposed

exhibits: (1) the petitioner’s July 5, 2016 post-conviction motion under Wis.

Stat. §974.06 filed in circuit court; (2) the state’s August 17, 2016 response to

that motion; (3) a copy of the criminal complaint; (4) the jury instructions; (5)

the jury verdict; (6) Ryan Gajewski’s DNA analysis report, peer reviewed by

Karen Dailey and filed on October 1, 2009; (7) Ryan Gajewski’s DNA analysis

report, peer reviewed by Carly Leider and filed on May 26, 2011; (8) Carly

Leider’s DNA analysis report filed on March 19, 2012; and (9) trial counsel

Donna Kuchler’s discovery demand filed on January 6, 2012. Dkt. No. 18 at 2.

The respondent has indicated that he does not oppose the additions. Dkt. No.

19.

      Under Rule 7(a) of the Rules Governing §2254 Petitions in the United

States District courts, “if the petition is not dismissed, the judge may direct the

parties to expand the record by submitting additional materials relating to the

petition.” Subsection (b) of the rule specifies that parties may offer “letters

predating the filing of the petition, documents, exhibits, and answers under

oath to written interrogatories propounded by the judge. Affidavits may also be

submitted and considered as part of the record.”

      The petitioner states that his proposed documents “are necessary to

understanding of the issues and arguments made by the parties. These

documents also provide necessary background for the issues raised in [the

                                         2
petitioner’s] petition.” Dkt. No. 18 at 1. The court has reviewed the proposed

additions and finds that they are related to the petitioner’s habeas claims. The

proposed additions do not overlap with the thirty-eight attachments the

respondent attached to his answer. The proposed additions are appropriate

materials to add to the record under Rule 7(b). And, the respondent does not

contest the petitioner’s assertion that these materials will be relevant for the

court’s analysis of his petition.

      The court GRANTS the petitioner’s motion to expand the record. Dkt. No.

18. The court will consider the documents and exhibits at dkt. no. 18-1 when

resolving the petition for writ of habeas corpus.

      Dated in Milwaukee, Wisconsin this 21st day of February, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         3
